Citation Nr: 1440327	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-06 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for papillary urothelial (transitional cell) carcinoma/bladder cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he developed bladder cancer as a result of exposure to Agent Orange while serving in Vietnam.  The Veteran submitted medical evidence that indicated that there may be such a link.  In October 2006, the Veteran was afforded a VA examination which noted that the bladder cancer was not related to his diabetes, although the Veteran has clarified that he is not asserting service connection on this basis.  In January 2009, an addendum opinion was requested addressing the relationship between the Veteran's cancer and exposure to Agent Orange.  In response, a VA examiner opined that the Veteran's papillary urothelial (transitional cell) carcinoma was "not on the presumptive list, therefore it is less likely [than] not that his transitional cell" carcinoma was related to exposure to herbicides while in service.

The Veteran's specific type of cancer is not among the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  However, the examiner's opinion is inadequate with respect to the question involving a relationship between the Veteran's papillary urothelial (transitional cell) carcinoma/bladder cancer and his exposure to Agent Orange in Vietnam.  The availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The examiner's bare conclusion that the Veteran's type of cancer was not related to Agent Orange exposure because it was "not on the presumptive list" under VA regulations is not adequate.  In light of the above, the Board finds that a new VA medical opinion is required to resolve the issue of etiology in this case.

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from an appropriate VA physician to determine the nature and likely etiology of the Veteran's papillary urothelial (transitional cell) carcinoma/bladder cancer.  The claims file must be made available to the examiner for review.  Based on review of the record, the examiner should answer the following question: 

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's papillary urothelial (transitional cell) carcinoma/bladder cancer is causally or etiologically related to any incident of active duty service, to include exposure to Agent Orange while in Vietnam? 

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 
If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why such an opinion cannot be provided.

2.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



